Citation Nr: 0415222	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus from January 17, 2001 to May 6, 2001 
and an initial rating higher than 40 percent for diabetes 
mellitus since May 7, 2001.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of the following rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a November 2001 rating 
decision, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent rating, effective from 
January 17, 2001.  In a February 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from May 7, 2001.  In a June 2002 rating 
decision, the RO increased the rating for diabetes mellitus 
to 40 percent, effective May 7, 2001.  In a March 2003 rating 
decision, the RO increased the rating for PTSD to 70 percent, 
effective from May 7, 2001.  The RO also granted a total 
disability rating based on individual unemployability, 
effective from October 26, 2001. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On the claim for increase for PTSD, the record contains a 
notice from the Social Security Administration (SSA) awarding 
the veteran disability benefits, beginning in April 2002.  In 
October 2002, the RO filed a follow-up request for SSA 
records, supporting the award of disability benefits.  The 
SSA records have not yet been obtained.    

On the claim for increase for diabetes, in a February 2002 
report, a private physician stated that the veteran 
experienced a worsening of diabetic neuropathy and 
increasingly problems with controlling blood sugar.  



At the hearing before the Board in August 2003, the veteran 
testified that he experiences complications of diabetes, 
including eye and kidney problems, as well as, problems with 
his feet.  He reported that he had undergone laser surgery 
because of diabetic retinopathy.  

Under the duty to assist in obtaining evidence necessary to 
substantiate the veteran's claims, the Board determines that 
additional evidentiary development is needed and the case is 
REMANDED for the following action: 

1.  In compliance with 38 C.F.R. § 3.159, 
request that the veteran provide any 
evidence in his possession, not already 
of record, that pertains to the claims.  

2.  Obtain the records of Jerill K. 
Thomas, M.D., P. O. Box 360, Carrollton, 
Alabama 35447. 

3.  Obtain VA records from the Tuscaloosa 
VAMC since July 2002 and from the 
Birmingham VAMC, pertaining to eye 
surgery in 2003. 

4.  Obtain SSA records, including the 
medical records upon which that decision 
was based.  

5.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available for the examiner's review. 

6.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
diabetes mellitus.  The examiner is to 
comment on whether the veteran requires 
more than one daily injection of insulin, 
on the frequency of ketoacidosis or 
hypoglycemic reaction and of visits to a 
diabetic care provider, and on any 
complications of diabetes, including 
cardiac, vascular, visual, nephrologic or 
neurologic problems.  The claims folder 
must be made available for the examiner's 
review. 

7.  After the above development is 
completed, adjudicate the claims, 
considering any additional evidence.  If 
any benefit remains denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
026448543



